IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM T. MORRISON, JR.,             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2196

DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed October 9, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

William T. Morrison, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Eric Gonzalez, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL and RAY, JJ., and SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.